                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Case No. 20-cv-2770-LTB

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     385 SOUTH ZUNI STREET, DENVER, COLORADO, 80223; AND
2.     $10,914.00 IN UNITED STATES CURRENCY;

     Defendants.
______________________________________________________________________

            ORDER FOR WARRANT FOR ARREST OF PROPERTY IN REM


       THIS MATTER comes before the Court on the United States’ Verified Complaint

for Forfeiture In Rem, and the Court being fully apprised, FINDS that the Court has

jurisdiction over the following defendant asset, that there is probable cause to believe

the defendant asset is subject to forfeiture, and that a Warrant for Arrest of the following

defendant asset should enter:

           a. $10,914.00 in United States currency.

       IT IS THEREFORE ORDERED that the Clerk of the Court shall enter a Warrant

for Arrest of Property In Rem and that the United States Marshals Service and/or any

other duly authorized law enforcement officer is directed to arrest and seize the above-

referenced defendant asset as soon as practicable, and to use whatever means may be

appropriate to protect and maintain it in your custody until further order of this Court.

       IT IS FURTHER ORDERED that the United States shall post notice on an official

internet government site for at least 30 consecutive days, stating that all persons



                                              1
claiming or asserting an interest in the defendant asset must file a Claim and an Answer

to the Complaint with the Court, and serve copies of same to the Assistant United

States Attorney, to the addresses listed below:

       Clerk of the United States District Court        Elizabeth Young
       901 19th Street                                  Assistant United States Attorney
       Denver, Colorado 80294                           United States Attorney’s Office
                                                        1801 California St., Suite 1600
                                                        Denver, Colorado 80202

      SO ORDERED this 15th day of September, 2020.

                                                   BY THE COURT:



                                                     s/Lewis T. Babcock______________
                                                   United States District Judge




                                            2
